RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2763-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

H.C.,

     Defendant-Appellant.
_______________________

                   Submitted February 24, 2021 – Decided April 30, 2021

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 18-09-0829.

                   Joel S. Silberman, attorney for appellant.

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Angela K. Halverson, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant H.C.1 pled guilty to an amended count of criminal sexual

contact. He appeals the trial court's order classifying him as a Tier II offender

under the registration and community notification provisions of Megan's Law,

N.J.S.A. 2C:7-1 to -23, which subjected him to community notification and

inclusion on the Sex Offender Internet Registry (Internet Registry), N.J.S.A.

2C:7-12 to -19. Defendant contends he qualified for the "household/incest"

exception under N.J.S.A. 2C:7-13(d)(2), thus circumventing community

notification and inclusion on the Internet Registry, and that the calculation of

his Registrant Risk Assessment Scale (RRAS) as a Tier II offender was not

supported by the record. We disagree and affirm.

                                        I

      In April 2018, A.S. (Anita), who was twenty-four years old at the time,

informed the Jersey City Police that approximately twelve to eighteen years

earlier, when she was between six to twelve years old, defendant sexually

assaulted her while he was taking care of her after school. Defendant, Anita's

maternal uncle, was approximately fifteen to twenty-one years old when the

abuse occurred, and he was not living with her and her family.


1
   We use initials and pseudonyms to protect the privacy of the victim and
preserve the confidentiality of these proceedings. N.J.S.A. 2A:82-46(a); R.
1:38-3(c)(9).
                                                                           A-2763-19
                                       2
      An investigation by the Hudson County Prosecutor's Office ensued,

leading to a consensual telephone intercept between Anita and defendant.

During the conversation, they discussed their sexual activities as well as

defendant's sexual conduct with Anita's brother, A.M., three years her senior,

and her sister, L.R., eight years her senior and approximately the same age as

defendant.

      Defendant was later indicted for first-degree aggravated sexual assault,

N.J.S.A. 2C:14-2(a)(1), second-degree sexual assault, N.J.S.A. 2C:14-2(b), and

second-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1). He

reached a plea agreement leading to his guilty plea to an amended count of

fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b), and a three-year

non-custodial probationary sentence together with restraining orders, and

reporting and registration requirements under Megan's Law, N.J.S.A. 2C:7-1 to

-11, and Nicole's Law, N.J.S.A. 2C:14-12 and N.J.S.A. 2C:44-8.

      About two months after defendant's sentencing, the State served defendant

with a notice of proposed Tier II moderate risk of re-offense based on an RRAS

score of sixty-nine, which subjected him to community notification and

placement on the Internet Registry. Defendant challenged the classification,

contending the RRAS scoring was inaccurate and that he qualified for the


                                                                         A-2763-19
                                      3
"household/incest" exception to circumvent community notification and the

Internet Registry.

      Following argument, the trial court issued an order and written decision

giving defendant a fifty-six RRAS score. The court reduced the State's proposed

RRAS score by thirteen points based on the following: "Criterion Seven (length

of time since last offense) is changed from HIGH RISK (9 pts.) to LOW RISK

(0 pts.)"; "Criterion Twelve: (Residential Support) is changed from HIGH RISK

(3 pts.) to LOW RISK (0 pts.)"; and "Criterion [Thirteen]: (Employment

Stability) is changed from MODERATE RISK (1 pt.) to LOW RISK (0 pts.)

. . . ." However, the court rejected defendant's contention that he should qualify

for the "household/incest" exception that would bar him from community

notification and inclusion on the Internet Registry and upheld the State's Tier II

Moderate level of risk of re-offense with a final score of fifty-six. The court

stayed defendant's community notification and inclusion on the Internet Registry

pending appeal.

                                        II

      Depending on the type and time of offense, Megan's Law requires certain

sex offenders to register with local law enforcement agencies and notify the

community. In re T.T., 188 N.J. 321, 327 (2006) (citing N.J.S.A. 2C:7-2 and


                                                                            A-2763-19
                                        4
N.J.S.A. 2C:7-5 to -11; In re Registrant M.F., 169 N.J. 45, 52 (2001)). A

registrant's risk of re-offense can fall into one of three levels: Tier I (low), Tier

II (moderate), or Tier III (high). State v. C.W., 449 N.J. Super. 231, 260 (App.

Div. 2017) (citation omitted).     Under a Tier I risk of re-offense, only law

enforcement must be notified of his presence in the community. N.J.S.A. 2C:7-

8(c)(1). Under a Tier II risk of re-offense, "organizations in the community

including schools, religious and youth organizations" must be notified in

addition to the notice to law enforcement agencies. N.J.S.A. 2C:7-8(c)(2).

      N.J.S.A. 2C:7-13(d) enumerates exceptions from Internet registration of

an offender's record when

             the sole sex offense committed by the offender which
             renders him subject to the requirements of [Megan's
             Law] is one of the following:

                   ....

             (2) A conviction or acquittal by reason of insanity for a
             violation of N.J.S.[A.] 2C:14-2 or N.J.S.[A.] 2C:14-3
             under circumstances in which the offender was related
             to the victim by blood or affinity to the third degree or
             was a resource family parent, a guardian, or stood in
             loco parentis within the household.

                   ....

             For purposes of this subsection, "sole sex offense"
             means a single conviction, adjudication of guilty or
             acquittal by reason of insanity, as the case may be, for

                                                                              A-2763-19
                                         5
            a sex offense which involved no more than one victim,
            no more than one occurrence or, in the case of an
            offense which meets the criteria of paragraph (2) of this
            subsection, members of no more than a single
            household.

Subsection (d)(2) is known as the "household/incest" exception. The issue here

is whether H.C. qualifies under the exception because he was convicted of only

one charge against Anita but arguably admitted to repeated sexual abuse acts

against her younger brother and older sister, all of whom he did not live with.

      We find instructive our Supreme Court's interpretation of N.J.S.A. 2C:7-

13(d)(2) in In re N.B., 222 N.J. 87, 102 (2015). In N.B., the registrant, charged

with multiple acts of unlawful sexual conduct with a blood-related minor, pled

guilty to one count of second-degree sexual assault. Id. at 90-91. In determining

whether he had committed a "sole sex offense" within the scope of the

household/incest exception, the Court noted :

            N.J.S.A. 2C:7-13(d)(2) applies if three requirements are met. First,
            the offender must present a "moderate" risk of re-offense. Ibid.
            Second, the offender's "sole sex offense" must be "[a] conviction or
            acquittal by reason of insanity for a violation of [N.J.S.A. 2C:14-2
            (sexual assault) ] or [N.J.S.A. 2C:14–3 (criminal sexual contact) ]."
            Ibid. Third, the offender must be “related to the victim by blood or
            affinity to the third degree . . . ."

            [Id. at 97 (first, second, and third alterations in original).]




                                                                              A-2763-19
                                         6
      The Court recognized that "an offender in the household/incest category

governed by N.J.S.A. 2C:7–13(d)(2) may qualify for the exception in a broader

category of cases: those which involve 'no more than one victim, no more than

one occurrence or . . . members of no more than a single household.' N.J.S.A.

2C:7–13(d)." Id. at 100 (alteration in original). After a detailed analysis of the

statute's legislative history to resolve ambiguity because there is not an "and" or

an "or" between "no more than one victim" and "no more than one occurrence,"

the Court "conclude[d] that the Legislature intended the household/incest

exception to apply to a registrant whose single conviction otherwise meets the

requirements of N.J.S.A. 2C:7-13(d)(2) and involves more than one instance of

sexual contact with a single victim who is within his or her household." Id. at

102 (emphasis added).

      Like the registrant in N.B., defendant pled guilty to one count of a sexual

offense but admitted to multiple acts. The N.B. Court determined that the

household/incest exception applied as the victim and the defendant were

members of the same household. Id. at 90-91. We accordingly disagree with

the trial court that defendant's alleged sexual abuse of Anita's siblings serves as

a basis for more than a "sole sex offense" under N.J.S.A. 2C:7-13 to disqualify

him for the household/incest exception. Defendant was not convicted of those


                                                                             A-2763-19
                                        7
offenses thus he only had a sole sex offense and would be eligible for the

exception. However, defendant was not a member of the household of the victim

as the registrant in N.B., therefore the household/incest exception does not apply

here. See Hayes v. Delamotte, 231 N.J. 373, 387 (2018) (applying the "well-

settled [principle] that appeals are taken from orders and . . . not . . . opinions,"

and that orders may be affirmed for reasons different from those set forth by the

trial court).

                                         III

       Defendant's also claims that the trial erred in calculating his RRAS. We

disagree.

       The RRAS was developed by a committee of mental health experts and

members of the law enforcement community convened by the Attorney General.

See In re V.L., 441 N.J. Super. 429 (App. Div. 2015). It was created in response

to the Legislature's directive in Megan's Law for the Attorney General to

"promulgate guidelines and procedures for the notification" of a sex offender's

whereabouts, depending on the offender's degree of risk of re-offense. N.J.S.A.

2C:7-8.

       "The RRAS is divided into four categories corresponding to the

individual's seriousness of offense, offense history, personal characteristics, and


                                                                              A-2763-19
                                         8
community support." C.W., 449 N.J. Super. at 260. (citation omitted). Each

category contains criteria which are assigned scores corresponding to a low-,

moderate-, or high-risk assessment. In re Registrant J.M., 167 N.J. 490, 499

(2001). The criteria, numbered one to thirteen respectively, are degree of force,

degree of contact, age of victim, victim selection, number of offenses/victims,

duration of offensive behavior, length of time since last offense, history of anti -

social acts, response to treatment, substance abuse, therapeutic support,

residential support, and employment stability. Att'y Gen., Guidelines for L.

Enforcement for the Implementation of Sex Offender Registration and

Community Notification Laws, ex. F (rev'd Feb. 2007). The factors are then all

assigned weights with a multiplier, producing an overall score that numerically

classifies the offender in either Tier I, low risk of re-offense; Tier II, moderate

risk of re-offense; or Tier III, high risk of re-offense. See J.M. 167 N.J. at 499.

      The RRAS is, however, "only one possible consideration" of many in

determining a registrant's risk of re-offense. In re G.B., 147 N.J. 62, 78 (1996).

Although the RRAS is a "useful tool to help prosecutors and courts determine

whether a registrant's risk of re-offense is low, high, or moderate," it is "not a

scientific device." In re C.A., 146 N.J. 71, 108 (1996).




                                                                              A-2763-19
                                         9
       "[I]t is impossible to create an all-inclusive scale," and thus, "any

classification based on the [RRAS] should not be viewed as absolute." Id. at

109.     Judicial determinations regarding tier classification and community

notification should be made "on a case-by-case basis within the discretion of the

court" and "based on all the evidence available," not simply by following the

"numerical calculation provided by the [RRAS]. . . . " G.B., 147 N.J. at 78-79

(quoting C.A., 146 N.J. at 109). Ultimately, "a value judgment" is required. Id.

at 78 (quoting C.A., 146 N.J. at 109).

       To dispute a proposed tier designation, a defendant can, for example:

             introduce evidence at the hearing that the [RRAS]
             calculations do not properly encapsulate his specific
             case; or phrased differently, a registrant may maintain
             that his case falls outside the "heartland" of cases and,
             therefore, that he deserves to be placed in a tier other
             than that called for by the prosecutor's [RRAS] score.

             [G.B., 147 N.J. at 85.]

While the defendant bears the burden of producing evidence that the case falls

out of the heartland of cases, it is ultimately the State's burden of proof and

persuasion to establish by clear and convincing evidence that the proposed tier

classification is warranted. E.B. v. Verniero, 119 F.3d 1077, 1108-11 (3d Cir.

1997).



                                                                           A-2763-19
                                         10
      In this case, the court's written decision thoroughly expressed its

reasoning in determining that defendant's RRAS score totaled fifty-six, resulting

in Tier II, moderate level of risk of re-offense. As noted above, the court

reduced the State's scores for criteria seven, twelve, and thirteen. In addition,

the judge cogently explained why he rejected defendant's arguments to reduce

the State's high-risk scores for the following criteria: three–age of the victim,

five–number of offenses/victims, and six–duration of offensive behavior. The

court's determinations were based on clear and convincing evidence in the

record. See G.H. v. Twp. of Galloway, 401 N.J. Super. 392, 403 (App. Div.

2008) (citation omitted); In re Registrant J.G., 169 N.J. 304, 330-31 (2001)

(describing clear and convincing "as evidence on which the trier of fact can rest

'a firm belief or conviction as to the truth of the allegations sought to be

established.'") (quoting In re Purrazzella, 134 N.J. 228, 240 (1993)). Because

we see no abuse of the court's discretion, see G.B., 147 N.J. at 78-79 (citation

omitted), defendant is subject to community notification and inclusion on the

Internet Registry as a Tier II sex offender.

      Affirmed.




                                                                           A-2763-19
                                       11